COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER
Cause No. 01–12-00652-CR; Jowel Singleton v. The State of Texas
          On Appeal from the 412th District Court of Brazoria County, Texas
          Trial Court Cause No. 66948

       The Brazoria County District Clerk, or the court reporter if the exhibit is still in his or her
possession, is directed to send the original of State’s exhibit number 1, a DVD, to this Court.
The Clerk of this Court is directed to cooperate with the district clerk and/or the court reporter to
provide for the safekeeping, transportation, and return of such exhibit. See TEX. R. APP. P.
34.6(g)(2).
       The exhibit is due in this Court no later than February 20, 2013.

        It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
               Acting individually                 ☐ Acting for the Court

Panel consists of ______________________________________________________


Date: February 8, 2013

        Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. TEX. R. APP. P. 10.4(a).